Citation Nr: 0809081	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  03-34 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1969 to 
July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  In that decision, the RO, in 
pertinent part, denied the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  

Statements by the veteran and his representative at a January 
2008 hearing before the undersigned Veterans Law Judge were 
construed as claims for increased ratings for PTSD, 
lumbosacral strain and diabetes mellitus.  It was thought at 
the time that these were in appellate status, but there was 
no appeal of these matters following the June 2006 rating 
action that addressed them, and the Board does not currently 
have jurisdiction of these matters.  These matters are 
referred to the RO for action deemed appropriate.  


REMAND

Included in the claims folder is a copy of an August 2005 
decision in which the Social Security Administration (SSA) 
granted disability benefits to the veteran.  According to 
this report, the bases of the SSA award were multiple 
disabilities, including in particular the veteran's chronic 
PTSD.  Significantly, the medical records used in support of 
the SSA's grant of disability benefits are not contained in 
the claims folder.  A remand is, therefore, necessary to 
accord the agency of original jurisdiction (AOJ) the 
opportunity to obtain any such medical records which may be 
available and to associate them with the veteran's claims 
folder.  

Following a May 2006 VA diabetes and spine examination, the 
examiner expressed his opinion that the veteran's 
service-connected diabetes mellitus and lumbosacral strain 
were not "having an effect on his [the veteran's] occupation 
since he is retired."  Individual unemployability, however, 
is not based on his station in life, but on whether his 
service-connected disability would preclude him from working 
if he were pursuing employment.  The question is whether he 
is capable of performing the mental and physical acts 
required by employment, not whether the veteran can find 
employment.  38 C.F.R. §§ 3.341(a) & 4.19 (2007) & Van Hoose 
v. Brown, 4 Vet. App. 361, 362 (1993).  

In a July 2006 statement, a registered nurse at the North 
Little Rock Vet Center expressed her opinion that the veteran 
is "unable to secure or follow a substantial[ly] gainful 
occupation as a result of his service-connected 
conditions/disabilities."  In a January 2008 letter, a 
licensed clinical social worker at this facility also 
concluded that the veteran "is unable to maintain gainful 
employment due to his severe PTSD symptoms and his other 
service-connected disabilities."  Neither the registered 
nurse nor the licensed clinical social worker, however, had 
access to, and thus an opportunity to review, the pertinent 
evidence contained in the claims folder, including the 
numerous records of additional recent private and VA 
treatment for the service-connected PTSD, service-connected 
diabetes mellitus, and service-connected lumbosacral strain 
(which were submitted by the veteran in February 2008).  

The veteran has also filed a claim of service connection for 
sleep apnea that should be adjudicated prior to any 
determination of TDIU.  In light of the recently-received 
additional relevant evidence, the Board concludes that, on 
remand, the veteran should be accorded a current VA 
examination to determine the effect the veteran's 
service-connected disabilities on his ability to procure and 
to maintain employment without regard to his age.  

Accordingly, this case is REMANDED for the following action:

1.  After obtaining the appropriate 
release of information form, the AOJ 
should procure copies of records of 
diabetes and low back treatment that the 
veteran has received from Dr. Charles 
Carter since June 2003.  All such 
available records should be associated 
with the claims folder.  
2.  Copies of any additional records of 
PTSD, low back, and diabetes treatment 
that the veteran has received at the VAMC 
in Little Rock, Arkansas since June 2007 
should also be obtained and associated 
with the claims folder.  

3.  The medical records used in support of 
the SSA's August 2005 grant of disability 
benefits to the veteran should be obtained 
and associated with his claims folder.  If 
any such documents are not available, that 
fact should be noted in the claims folder.  

4.  Thereafter, the veteran should be 
accorded a pertinent VA examination to 
determine the effect of his 
service-connected PTSD, lumbosacral 
strain, and diabetes mellitus on his 
ability to procure, and to maintain, 
gainful employment.  The claims folder 
must be reviewed by the examiner prior to 
the examination.  Any medically indicated 
tests should be accomplished.  

The examiner is asked to discuss the 
manifestations associated with the 
veteran's service-connected PTSD, 
lumbosacral strain, and diabetes mellitus 
and, to the extent possible, to render an 
opinion as to the level of impairment 
caused by these disorders.  The examiner 
is also specifically asked to render an 
opinion as to the effect of these 
service-connected disabilities on the 
veteran's ability to procure, and to 
maintain, gainful employment (without 
regard to his age).  

5.  The RO should also adjudicate the 
veteran's claim of service connection for 
sleep apnea received in August 2007and 
re-adjudicate the claim of entitlement to 
a TDIU.  If the TDIU decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
(to include the issue of service 
connection for sleep apnea if a timely 
notice of disagreement is received).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  


The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board 
Appeals or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


